Quillian, Presiding Judge,
concurring specially.
I concur in the majority opinion because I am constrained to follow that which was held in Phinese v. Ocean Acc. &c. Corp., 81 Ga. App. 394 (58 SE2d 921), and Fletcher v. Aetna Cas. &c. Co., 95 Ga. App. 23 (1) (96 SE2d 650). I do not feel that these cases are correct and adopt that which was stated by Judge Quillian, later Justice Quillian, in his special concurrence in the Fletcher case.
The appellant relies on Morrison Assur. Co. v. Hodges, 130 Ga. App. 436 (203 SE2d 629). However, it is distinguishable from the case sub judice. A review of the record in the Morrison case shows the physician who testified as to the change in condition had treated the claimant at the time of the injury and testified as to the claimant’s condition at the time the agreement was approved.